  Case: 2:20-cv-05461-EAS-EPD Doc #: 6 Filed: 01/15/21 Page: 1 of 1 PAGEID #: 41




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CLARENCE H. LAY,

              Plaintiff,
                                                    Case No. 2:20-cv-5461
      v.                                            JUDGE EDMUND A. SARGUS, JR.
                                                    Magistrate Judge Elizabeth P. Deavers

OHIO DEPARTMENT OF CORRECTIONS
REHABILITATIONS (O.D.R.C.),

              Defendants.


                                            ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on October 19, 2020. (ECF No. 3.) The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, Plaintiff’s Complaint is DISMISSED in its entity for failure to state a claim

upon which relief can be granted. The Clerk is DIRECTED to close this case.

       Furthermore, pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies for the reasons stated

in the Report and Recommendation that an appeal of this Order may not be taken in forma pauperis

because the appeal would not be taken in good faith.

       IT IS SO ORDERED.


1/15/2021                                    s/Edmund A. Sargus, Jr.
DATE                                         EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT JUDGE
